Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 December 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


dear & hond Sir.
Nantes Decem 16. 1779
Phillip Mazzei Esqr is lately arrived here from Ireland after having been captured on his passage from Virginia hither, and long confined by the Enemy. He tells me he is charged with public Business of an important Nature on the Subject of which he is ordered to consult with you. Being under some Embarrasement on accot of the Refusal of the Merchant on whom he had a Letter of Credit for 300 Louis, he applied to me for advice how to act, and his application to me is because he understood I had been charged with public Business and because I am connected with you. He tells me you are his old & intimate Friend & both in London and america was well acquainted with him, as such. I shall with pleasure show him every mark of Respect which you may wish and shall accordingly conform to such Directions as you may think proper to give in answer to his Letter which I inclose—.
I never had the Satisfaction of knowing this Gentleman before, but the little I have seen of him now, gives a favourable Impression both as to his Integrity & Abilitys.
I am ever with the highest Respect Dear & hond Sir Your dutifull & affectionate kinsman
Jona Williams J

On reading this to Mr Mazzei he thinks I have said to much in calling him your intimate Friend as he does not claim any Intimacy which may lessen the Respect & Deference he owes you.

  Doctor Franklin
 Notations: Philip Mazzei / Jona Williams Dec 16. 79